       Case 2:20-cv-01601-ODW-JC Document 20 Filed 05/12/20 Page 1 of 1 Page ID #:118




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-01601-ODW (JCx)                                  Date   May 12, 2020
 Title           Sara Barbara Vertiz v. Target Corporation.


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings (In Chambers):

      “[C]ounsel contemplating the filing of any motion shall first contact opposing counsel to
discuss thoroughly, preferably in person, the substance of the contemplated motion and any
potential resolution.” C.D. Cal. L.R. 7-3. “The Court may decline to consider a motion unless
it meets the requirements of L.R. 7-3.” C.D. Cal. L.R. 7-4.

       On March 20, 2020, Plaintiff noticed a motion to remand without meeting and conferring
with Defendant. (Opp’n to Mot. to Remand 3–4, ECF No. 15.) As such, the Court DENIES
Plaintiff’s motion without prejudice. Plaintiff’s may refile their motion after satisfying Local
Rule 7-3.

         IT IS SO ORDERED.

                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
